Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with RICHARD E. CAMPBELL on 03/04/2021.

Claim 1 should be amended as follow:
1. (Currently Amended) A shoulder monitoring system for monitoring a patient after tendon repair when shoulder muscle contraction is contraindicated, the system comprising:
a patch having a front side and a back side, the patch sized and shaped to be positioned on skin of a shoulder region of the patient;
an electromyogram (EMG) sensor on the patch, the EMG sensor configured to measure activity of a muscle of the shoulder region relative to a predetermined threshold associated with function of the shoulder region;
a communication component on the patch, the communication component configured to communicate a second electrical signal to and from the system, wherein the second electrical signal provides data as to the muscle activity exceeding the predetermined threshold;
a feedback unit configured to provide feedback to the patient when the muscle activity exceeds the predetermined threshold, wherein the predetermined threshold is selected 
an attachment element configured to secure at least a portion of the back side of the patch to the skin of the patient; and
an opening on the patch that provides a visual line of sight through the patch when the patch is positioned on the patient’s shoulder, wherein the attachment element is further configured to secure the opening to align with a surgical landmark of the patient, and wherein the patch further includes one or more alignment markers on the front side of the patch configured to align the opening on the patch to the surgical landmark such that the EMG sensor is positioned in a predetermined position to measure the muscle activity.
Allowable Subject Matter
Claims 1, 2, 4-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination most pertinent prior art Todorov et al (US 2012/0071743) and Hodges et al (US 5,916,172), in view of Cory et al (US 6,564,079) teaches a shoulder monitoring system for monitoring a patient the system comprising: a patch having an EMG sensor sized and shaped to be positioned on skin of a shoulder region of the patient, the EMG sensor configured to measure activity of a muscle of the shoulder region relative to a predetermined threshold associated with function of the shoulder region; a communication component configured to communicate a second electrical signal to and from the system, wherein the second electrical signal provides data as to the muscle activity exceeding the predetermined threshold;

an opening on the patch that provides a visual line of sight through the patch when the patch is positioned on the patient’s shoulder, wherein the attachment element is further configured to secure the opening to align with a surgical landmark of the patient, and wherein the patch further includes one or more alignment markers on the front side of the patch configured to align the opening on the patch to the surgical landmark.

The prior art does not teach, disclose and/or fairly suggest the shoulder monitoring system for monitoring a patient after tendon repair when shoulder muscle contraction is contraindicated, wherein the predetermined threshold is selected to provide feedback to the patient that the contraindicated shoulder muscle contraction is occurring; and wherein the patch further includes one or more alignment markers on the front side of the patch configured to align the opening on the patch to the surgical landmark such that the EMG sensor is positioned in a predetermined position to measure the muscle activity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.